DETAILED ACTION
The amendment filed on November 3, 2021 has been entered.
 	Claims 21-22 are cancelled, and claims 1-2, 4, 7-8, 11-20 and 23-24 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second dimple … at a first location”, “third and fourth dimple … at a second location”, and “fifth and sixth dimple … at a third location” in claims 1 and 18, and the “seventh and eighth dimple … at a first location”, “ninth and tenth dimple … at a second location”, and “eleventh and twelfth dimple … at a third location” in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “when the at least one wall is not twisted” in line 4 renders the claim indefinite, since claim 1 does not recite a “twisted” tube.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 11, 13-16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. (8,459,342).
O’Donnell et al. (Figures 1-2, 3A, 4 and 13-14) discloses a tube 10 for a thermal transfer device 21, wherein the tube 10 comprises:
length, an inner surface, and an outer surface, wherein the inner surface forms a cavity; 
a first dimple 15 and a second dimple 15 (left and right, respectively in Figures 2, 3A and 4) disposed opposite each other at a first location along the length of the at least one wall to form a first pair 20 of opposing dimples (i.e. Figure 13, annotated, next page), the first dimple 15 (left) having a first planar surface 11 (Figures 1 and 4) and the second dimple 15 (right) having a second planar surface 11 (Figures 1 and 4), the first planar surface 11 and the second planar surface 11 being oriented parallel to the length of the at least one wall, and in contact with each other (Figure 3A) such that the inner surface of the at least one wall between the first pair 20 of opposing dimples contacts itself, 
	a third dimple 15 and a fourth dimple 15 (left and right, respectively in Figures 2, 3A and 4) disposed opposite each other at a second location along the length of the at least one wall to form a second pair 20 of opposing dimples a first distance from the first pair 20 of opposing dimples (i.e. Figure 13, annotated, next page), the third dimple 15 (left) having a third planar surface 11 (Figures 1 and 4) and the fourth dimple 15 (right) having a fourth planar surface 11 (Figures 1 and 4), the third planar surface 11 and the fourth planar surface 11 being oriented parallel to the length of the at least one wall, and in contact with each other (Figure 3A) such that the inner surface of the at least one wall between the second pair 20 of opposing dimples contacts itself, and
a fifth dimple 15 and a sixth dimple 15 (left and right, respectively in Figures 2, 3A and 4) disposed opposite each other at a third location along the length of the at least one wall to form a third pair 20 of opposing dimples (i.e. Figure 13, annotated, next page) a second distance from the first pair 20 of opposing dimples, the fifth dimple 11 (left) having a fifth planar surface third pair 20 of opposing dimples contacts itself,

    PNG
    media_image1.png
    1237
    624
    media_image1.png
    Greyscale

(Note: Although Figure 13 discloses staggered, non-contacting pairs of dimples 115a, 115b in a helix configuration, the contacting aligned pairs of dimples 15 as disclosed in Figures 1-2, 3A and 4 are equally applicable to the helix configuration.  See column 7, lines 26-30)











first pair 20 of opposing dimples forms a first non-zero angle (as gleaned from annotated Figure 13, page 5) relative to the third planar surface 11 and the fourth planar surface 11 of the second pair 20 of opposing dimples when viewed along the longitudinal axis, and 
	wherein the third planar surface 11 and the fourth planar surface 11 of the second pair 20 of opposing dimples forms a second non-zero angle (as gleaned from annotated Figure 13, page 5) relative to the fifth planar surface 11 and the sixth planar surface 11 of the third pair 20 of opposing dimples when viewed along the longitudinal axis, the second non-zero angle being different from the first non-zero angle.
Regarding claim 2, as best understood, Figure 7 (annotated, below) discloses the first planar surface 11 and the second planar surface 11 of the first pair 20 of opposing dimples is aligned relative to the third planar surface 11 and the fourth planar surface 11 of the second pair 20 of opposing dimples, when the at least one wall is not twisted, i.e. when the first pair 20 and the second pair 20 of opposing dimples are not in a helix configuration.


    PNG
    media_image2.png
    664
    596
    media_image2.png
    Greyscale


Regarding claim 7, as permissibly gleaned, Figure 13 (annotated, page 5) discloses the first non-zero angle is be approximately 90°.
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any angle less than 90° between adjacent pairs of opposing dimples, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the angle between of the pairs of opposing dimples affects the pressure drop and/or heat transfer along the tube.  See O’Donnell et al. (column 7, lines 1-4).
	Regarding claim 11, Figures 13-14 discloses spacing between adjacent pairs 20 of opposing dimples is substantially uniform along the length of the at least one wall.  Note claim 1 does not require the first pair 20, the second pair 20 and the third pair 20 of opposing dimples to be adjacent to each other, or preclude intermediary pairs of dimples.
	Regarding claim 13, Figures 1-2, 3A and 4 discloses the plurality of pairs 20 of opposing dimples are configured substantially identically to each other.
	Regarding claim 14, Figures 1-2, 3A and 4 discloses each dimple 15 of the pairs 20 of opposing dimples comprises a sloped edge.
Regarding claim 15, Figures 3A and 14 disclose the end portion of the at least one wall is cylindrical.
	Regarding claim 16, Figure 13 (annotated, page 5) discloses the first pair 20 of opposing dimples, the second pair 20 of opposing dimples, and the third pair 20 of opposing dimples are disposed on an entirety of the length of the at least one wall.
first pair 20 of opposing dimples are separated from the second pair 20 of opposing dimples a first distance, and wherein the second pair 20 of opposing dimples are separated from the third pair 20 of opposing dimples a second distance, the second distance being greater than the first distance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 17-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. (8,459,342) in view of Mansson (4,589,481).
O’Donnell et al. discloses all the claimed limitations, except the at least one wall is rotationally twisted along its entire length.
Mansson (Figure 10) discloses a tube 14 for a thermal transfer device 1, wherein the tube 14 comprises:
at least one wall comprising a length, an inner surface, and an outer surface, wherein the
inner surface forms a cavity, wherein the at least one wall is rotationally twisted about a longitudinal axis 2 along the length for the purpose of increasing heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in O’Donnell et al. the at least one wall is rotationally twisted about a longitudinal axis 2 along the length for the purpose of increasing heat transfer as recognized by Mansson.

Regarding claim 18, as applied to claim 1 above, Figure 10 of Mansson discloses an array of tubes 14 for a thermal transfer device 1, wherein the array of tubes 14 comprises:
a tube sheet 3 comprising a plurality of apertures that traverse therethrough; and a first tube 14 (.e. leftmost) disposed within a first aperture of the plurality of apertures of the tube sheet 3.
Regarding claim 19, Figure 10 of Mansson discloses a second tube 14 (i.e. second to the left) which is substantially identical to the first tube 14 (i.e. leftmost), disposed within a second aperture of the plurality of apertures of the tube sheet 3. The second tube 14 would comprise a seventh dimple and eighth dimple, a ninth dimple and tenth dimple and an eleventh dimple and twelfth dimple similar in structure to the first and second dimple, the third and fourth dimple and the fifth and sixth dimple as disclosed by O’Donnell et al..
Regarding claim 20, Figure 10 of Mansson discloses the at least one first wall is rotationally twisted to a different extent than the at least one second wall, i.e. the twists are longitudinally offset.
	Regarding claim 24, as applied to claim 12 above, the claim limitations are met. 

Response to Arguments
The objection to claim 19 is withdrawn in light of the claim amendments.
The rejection in view of Ludwig et al. (5,839,505) is withdrawn in light of the claim amendments to the “pair of opposing dimples contacts itself.”
The rejection in view of Yanik et al. (2019/0360754) is withdrawn to reduce issues.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LEONARD R LEO/Primary Examiner, Art Unit 3763